867 F.2d 610Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Baxter R. STILL, Jr., Defendant-Appellant.
No. 87-7377.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1988.Decided:  Jan. 20, 1989.

Baxter R. Still, Jr., appellant pro se.
Glenda Gay Gordon (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Baxter R. Still, Jr., appeals from the district court's order denying his motion to vacate his special parole term as unconstitutional.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm the district court's holding that Still's special parole term was constitutionally imposed pursuant to 21 U.S.C. Secs. 952(a), 960(b)(1).  United States v. Still, CR-81-533-R (D.Md. October 20, 1987).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
AFFIRMED.



*
 Although the district court was correct in noting that the time in which Still could file a motion for the reduction of his sentence pursuant to Fed.R.Cr.P. 35(b) has long since passed, Still's motion is timely under Rule 35(a), which allows the court to correct an illegal sentence at any time